Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The references disclosed within the information disclosure statement (IDS) submitted on March 10, 2022, has been considered and initialed by the Examiner. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,967,671. Although the claims at issue are not identical, they are not patentably distinct from each other because 


All of the remaining instant claims recite similar subject matter as claims 2-9 of U.S. Patent No. 10,967,671.


4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent Application No. 16/463,072. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because copending Application No. 16/463,072 encompasses all the limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 3-10 of copending '072.


Claim Rejections – 35 USC § 102(a)(1)

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeulen (EP 2927017). 
	Vermeulen discloses a substrate which may comprise a panel which can be made of a flexible polymeric composite which can be elastic (plastic) or WPC (paragraphs 23-24) where a primer and decorative pattern are on an upper surface of the substrate (paragraph 32).  Vermeulen discloses applying a layer of a curable liquid (varnish) to the decorative layer (paragraph 31) where the film may be provided with a surface texture with an embossment to cover the decorative pattern of the substrate (paragraphs 18 and 33).  Vermeulen discloses the curable substance has radiation radicals in the substance (paragraph 8).  Vermeulen discloses additional layers may be applied on top of the film, but the film itself may also form the top layer of the final product (paragraph 13), as in claims 1 and 4.
	Concerning claim 2, the substrate material may be rigid (solid) (paragraph 23).
	Concerning claims 3, 5 and 9, Vermeulen discloses the substrate is provided with a layer of thermoplastic polyurethane (claim 15 of Vermeulen).
	Concerning claim 6, Vermeulen discloses the layered material can include polypropylene or polyethylene materials (paragraph 37).
	






Claim Rejections – 35 USC § 103(a)

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 7-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vermeulen (EP 2927017). 
	Vermeulen is taken as above.  Although Vermeulen does not explicitly disclose the thickness as claimed, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 7.
	Concerning claim 8, although Vermeulen does not disclose the embossing depth, as claimed, embossing depth involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
	Concerning claim 10, the phrase, “can be joined together in order to form a connected wall or floor covering” constitutes a “capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781